                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
PETER ANDREWS, DREAMBUILDER                                    DOC #: _________________
HOLDINGS, LLC, DREAMBUILDER                                    DATE FILED: 12/5/2019
INVESTMENTS, LLC, LIBERTY HOLDINGS
NYC, LLC, ARETE PORTFOLIO MANAGEMENT,
LLC and PETER ANDREWS on behalf of                                       19 Civ. 8451 (AT)
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,
LIBERTY HOLDINGS NYC, LLC, ARETE
PORTFOLIO MANAGEMENT, LLC,

                              Plaintiffs,

               -against-
                                                                              ORDER
PAUL W. VERNER,

                        Defendant.
ANALISA TORRES, District Judge:

        On November 23, 2019, Plaintiffs moved to seal their reply memorandum, ECF No. 32,
and supporting declaration and exhibits, ECF No. 33, in support of their motion for a default
judgment. ECF No. 34. Plaintiffs stated that they made the motion “[i]n an excess of caution
and in deference to defendant,” even though Plaintiffs “do not believe the memorandum or
exhibits are privileged or contain confidential information.” Id. On November 25, 2019,
Plaintiffs mailed a letter to the Clerk of Court asking that a hold be placed on the documents filed
at ECF Nos. 32 and 33, pending this Court’s resolution of their motion.

        This Court’s Individual Practices in Civil Cases requires any request to seal documents to
“cite case law and provide a factual explanation that justifies the proposed sealing.” Rule
IV(A)(ii). Plaintiffs’ motion does neither; to the contrary, the motion states that Plaintiffs
believe sealing to be unjustified. Such a request not only fails to comply with this Court’s rules,
but also plainly fails to meet the constitutional requirement of justifying “specific, on-the-record
findings that sealing is necessary to preserve higher values and . . . is narrowly tailored to
achieve that aim.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006).
Accordingly, Plaintiffs’ motion to seal the documents at ECF Nos. 32 and 33 is DENIED.

     The Clerk of Court is directed to remove the temporary hold placed on the documents at
ECF Nos. 32 and 33, and to terminate the motion at ECF No. 34.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York
